¶36 Schultheis, J.
(dissenting) — Implicit in the trial court’s order for a current psychological assessment was a determination that the Department of Social and Health Services (Department) lacked the ability to formulate a service plan capable of remedying Angel H.’s parental deficiencies. Instead of ordering the assessment to address this deficiency, the trial court should have granted Ms. H.’s motion to dismiss the termination. I therefore respectfully dissent.
¶37 Our task is to determine whether this record supports the court’s finding that the Department complied with RCW 13.34.180(l)(d), which requires it to design and implement services that are specifically tailored to correct Ms. H.’s alleged parental deficiencies. Ms. H. argues the Department failed to abide by the statutory mandate. As evidence, she points to the fact that prior to ordering services aimed at correcting her alleged parental deficiencies, the Department failed to obtain a current psychological assessment in order to determine the exact nature of her cognitive disabilities so that an appropriate service plan could be designed for her.
¶38 This was a source of concern to the trial court as well, which took the initiative to order a psychological evaluation of Ms. H. once Dr. Stephen Becker was appointed as the court’s expert pursuant to ER 706. In making this decision the court stated: “I need to have something that will really give everybody the opportunity to take a look at Ms. [H.’s] abilities and see whether or not she does have the ability to parent on her own and if that ability can be nurtured quickly.”5 This request for a basic evaluation was made because the court determined the information *592presented during the two-week trial was “stale” and “old.”6 What is even more disturbing is that due to Dr. Becker’s lack of expertise in administering the exam, the psychological evaluation he performed could not be considered as part of his written evaluation of Ms. H. and Angelo. The court made its decision regarding the termination of Ms. H.’s maternal rights toward Angelo without ever considering the psychological exam it said was necessary to resolve the case.
¶39 It is hard to imagine how a Department-ordered service plan, designed and intended to remedy parental deficiencies in the near future, could be implemented when neither the Department nor the treatment providers were even aware of Ms. H.’s current parental deficiencies. For example, in its termination findings, the court determined Angel was offered parenting instruction. However, at trial, the parenting instructors testified that they were never informed of the exact nature of Angel’s cognitive disabilities. The statute specifically states the Department must offer reasonably available services that are capable of correcting parental deficiencies. This standard is not met when the Department merely arranges and pays for services that have not been tailored toward correction of the individual deficiencies of the program participant.
¶40 On the record presented, the evidence does not support the trial court’s finding that the Department complied with RCW 13.34.180(l)(d). Because the record does not support termination, I would reverse the trial court order.
Review denied at 154 Wn.2d 1028 (2005).

 Report of Proceedings at 1607.


 Id.